IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                  January 2022 Term
                                                                                FILED
                               _____________________                        March 22, 2022
                                                                                released at 3:00 p.m.
                                                                            EDYTHE NASH GAISER, CLERK
                                    No. 20-0794                             SUPREME COURT OF APPEALS
                               _____________________                             OF WEST VIRGINIA



                 CHANCELLOR SENIOR MANAGEMENT, LTD.
                        Defendant Below, Petitioner,

                                          v.

                LOUISE MCGRAW, by and through her Daughter,
                 NANCY REUSCHEL as Power of Attorney, and
              CHARLOTTE RODGERS, by and through her Daughter,
                  LORETTA HOLCOMB as Power of Attorney,
                on their own behalf and all others similarly situated,
                           Plaintiffs Below, Respondents.

       ___________________________________________________________

                     Appeal from the Circuit Court of Raleigh
                     The Honorable Andrew G. Dimlich, Judge
                          Civil Action No. 16-C-698-D

                               AFFIRMED
        _________________________________________________________



                              Submitted: February 8, 2022
                                Filed: March 22, 2022

Avrum Levicoff, Esq.                             Debra Tedeschi Varner, Esq.
The Levicoff Law Firm, P.C.                      Varner & Van Volkenburg, PLLC
Pittsburgh, Pennsylvania                         Clarksburg, West Virginia
Counsel for Petitioner
                                                 Christa L. Collins, Esq.
                                                 Collins Law PL
                                                 St. Petersburg, Florida
                                           Jonathan R. Mani, Esq.
                                           Mani, Ellis & Layne, PLLC
                                           Charleston, West Virginia

                                           Martha Geron Gadd, Esq.
                                           Elizabeth Aniskevich, Esq.
                                           AARP Foundation
                                           Washington, D.C.

                                            Counsel for Respondents


JUSTICE WOOTON delivered the Opinion of the Court.

CHIEF JUSTICE HUTCHISON, having been disqualified, did not participate in the
decision of this case.

JUSTICE ALAN D. MOATS sitting by temporary assignment.

JUDGE BALLARD sitting by temporary assignment.




                                      ii
                             SYLLABUS BY THE COURT



       1.     “An order denying a motion to compel arbitration is an interlocutory ruling

which is subject to immediate appeal under the collateral order doctrine.” Syl. Pt. 1, Credit

Acceptance Corp. v. Front, 231 W.Va. 518, 745 S.E.2d 556 (2013).



       2.     “When an appeal from an order denying a motion to dismiss and to compel

arbitration is properly before this Court, our review is de novo.” Syl. Pt. 1, W. Va. CVS

Pharmacy, LLC v. McDowell Pharmacy, Inc., 238 W. Va. 465, 796 S.E.2d 574 (2017).



       3.     “When a trial court is required to rule upon a motion to compel arbitration

pursuant to the Federal Arbitration Act, 9 U.S.C. §§ 1-307 (2006), the authority of the trial

court is limited to determining the threshold issues of (1) whether a valid arbitration

agreement exists between the parties; and (2) whether the claims averred by the plaintiff

fall within the substantive scope of that arbitration agreement.” Syl. Pt. 2, State ex rel. TD

Ameritrade, Inc. v. Kaufman, 225 W. Va. 250, 692 S.E.2d 293 (2010).



       4.     “Nothing in the Federal Arbitration Act, 9 U.S.C. § 2, overrides normal rules

of contract interpretation.” Syl. Pt. 9, in part, Brown ex rel. Brown v. Genesis Healthcare

Corp., 228 W. Va. 646, 724 S.E.2d 250 (2011), overruled in part on other grounds by

Marmet Health Care Ctr., Inc. v. Brown, 565 U.S. 530 (2012).



                                              i
       5.     “A valid written instrument which expresses the intent of the parties in plain

and unambiguous language is not subject to judicial construction or interpretation but will

be applied and enforced according to such intent.” Syl. Pt. 1, Cotiga Dev. Co. v. United

Fuel Gas Co., 147 W. Va. 484, 128 S.E.2d 626 (1962).



       6.     “It is not the right or province of a court to alter, pervert or destroy the clear

meaning and intent of the parties as expressed in unambiguous language in their written

contract or to make a new or different contract for them.” Syl. Pt. 3, Cotiga Dev. Co. v.

United Fuel Gas Co., 147 W. Va. 484, 128 S.E.2d 626 (1962).



       7.     “It is the safest and best mode of construction to give words, free from

ambiguity, their plain and ordinary meaning.” Syl. Pt. 4, Williams v. S. Penn Oil Co., 52

W. Va. 181, 43 S.E. 214 (1903), overruled in part on other grounds by Ramage v. S. Penn

Oil Co., 94 W. Va. 81, 118 S.E.162 (1923).



       8.     “Where an arbitration agreement names a forum for arbitration that is

unavailable or has failed for some reason, a court may appoint a substitute forum pursuant

to section 5 of the Federal Arbitration Act, 9 U.S.C. § 5 (1947) (2006 ed.), only if the

choice of forum is an ancillary logistical concern. Where the choice of forum is an integral

part of the agreement to arbitrate, the failure of the chosen forum will render the arbitration

agreement unenforceable.” Syl. Pt. 3, Credit Acceptance Corp. v. Front, 231 W. Va. 518,

745 S.E.2d 556 (2013).

                                              ii
WOOTON, Justice:



              The petitioner, Chancellor Senior Management, Ltd. (sometimes referred to

as “Chancellor”), appeals the order entered by the Circuit Court of Raleigh County, West

Virginia, on October 2, 2020, denying the petitioner’s motion to compel arbitration. The

petitioner’s only assignment of error is that the circuit court refused to enforce a clear and

comprehensive written agreement to arbitrate all disputes, which agreement is contained

in the “Assisted Living Residency Agreement(s) The Villages at Greystone Senior Living

Community (West Virginia)” (“Residency Agreement”) signed by the respondents Nancy

Reuschel and Loretta Holcomb on behalf of their mothers, the respondents Louise McGraw

and Charlotte Rodgers, respectively. See text infra. Upon our careful review of the briefs,

the arguments of counsel, the appendix record, the applicable law, and all other matters

before the Court, we affirm the circuit court’s decision.



                          I. Facts and Procedural Background

              On March 27, 2013, Ms. McGraw was admitted to The Villages at Greystone

(“The Greystone”), 1 an assisted living facility located in Beckley, West Virginia. A

Residency Agreement was executed on behalf of Ms. McGraw by her daughter, Ms.

Reuschel. Likewise, on July 4, 2014, Ms. Rodgers was admitted to The Greystone under



       1
        On May 27, 1998, Chancellor entered into an “Agreement to Manage an Assisted
Living Community” (“Management Agreement”) with Beckley Health Partners, Ltd
(“Beckley Health”), which is the owner of The Greystone, to manage the facility.
                                              1
a Residency Agreement executed by her daughter, Ms. Holcomb. 2 Both Residency

Agreements contained the following arbitration provision, which provided, in pertinent

part:

                 X. RESOLUTION OF LEGAL DISPUTES

                        A. NONPAYMENT OF CHARGES

                              Any legal controversy, dispute, disagreement or
                              claim of any kind arising out of, or related to this
                              Agreement, or the breach thereof, regarding
                              nonpayment by you for payments due to the
                              Community shall be adjudicated in a court of
                              law, or arbitrated if mutually agreed to by the
                              parties.

                        B. RESIDENT’S RIGHTS

                              Any legal controversy, dispute, disagreement or
                              claim arising between the parties after the
                              execution of this Agreement in which you or a
                              person on your behalf alleges a violation of any
                              right granted you under law shall be settled
                              exclusively by binding arbitration as set forth in
                              Section X.D. below. This provision shall not
                              limit in any way your right to file formal or
                              informal grievances with the Community or the
                              State of West Virginia or Federal government.

                        C. ALL OTHER DISPUTES

                              Any legal controversy, dispute, disagreement or
                              claim of any kind arising out of, or related to this
                              Agreement, or the breach thereof (other than
                              those actions addressed in Sections X.A. and
                              X.B. of this Agreement), shall be settled
                              exclusively by binding arbitration as set forth in
                              Section X.D. below. This arbitration clause is


        2
            Both daughters were acting under durable powers of attorney.
                                               2
                           meant to apply to all controversies, disputes,
                           disagreements or claims including, but not
                           limited to, all breach of contract claims, all
                           negligence and malpractice claims, all tort
                           claims, and all allegations of fraud in the
                           inducement or requests for revision of the
                           contract.

                    D. CONDUCT OF BINDING ARBITRATION

                           You understand that by hereby agreeing to
                           arbitrate legal disputes means that you are
                           waiving your right to sue in a court of law and to
                           a trial by jury. You agree to arbitrate disputes by
                           signing this Agreement. The decision of the
                           arbitrator(s) shall be final and binding and may
                           not be appealed nor may it be stayed. The
                           arbitration will be conducted as follows: Any
                           arbitration conducted pursuant to this Section X
                           shall be conducted in Cabell County, West
                           Virginia in accordance with the American
                           Health Lawyers Association (“AHLA”)
                           Alternative Dispute Resolution Service Rules of
                           Procedure for Arbitration. The award rendered
                           by the arbitrator(s) shall be final, and judgment
                           on the award shall be entered in accordance with
                           applicable law in any court having jurisdiction
                           thereof. The parties understand that arbitration
                           proceedings are not free and that any person
                           requesting arbitration will be required to pay a
                           filing fee to AHLA and other expenses; however,
                           the parties agree to divide the arbitration
                           expenses equally. If you would like information
                           regarding AHLA’s Alternative Dispute
                           Resolution Service, you may contact AHLA at
                           (202) 833-1100 or Suite 600, 1025 Connecticut
                           Avenue NW, Washington, DC 20036-5405.


(Emphasis added). The AHLA “Rules of Procedure for Consumer Arbitration” (“AHLA

Rules”), applicable to claims received on or after September 15, 2019, set forth certain


                                            3
requirements that must be met in order for a claim to be arbitrated in accordance with the

AHLA Rules. In “Section 2: Filing a Claim,” it is specified that:

             2.1 Requirements

             To file a claim, a party must complete and submit the claim
             form on the AHLA website, pay the applicable fees listed in
             Exhibit 3 and on the form, provide a statement describing the
             issue(s) to be arbitrated, and either provide a copy of an
             agreement to arbitrate or a court order requiring arbitration of
             the claim under the Rules or cite a statute or regulation
             authorizing or requiring arbitration under the Rules.

             If the agreement to arbitrate was signed before the events
             giving rise to the claim occurred, the agreement must:

             (1)    be a separate document conspicuously identified as an
                    agreement to arbitrate;

             (2)    include the following notice, or substantially similar
                    language, in a conspicuous location:

             Voluntary Agreement to Arbitrate

             THIS AGREEMENT GOVERNS IMPORTANT LEGAL
             RIGHTS. PLEASE READ IT CAREFULLY BEFORE
             SIGNING.

             This is a voluntary agreement to resolve any dispute that
             may arise in the future between the parties under the
             American Health Lawyers Association’s Rules of
             Procedure for Arbitration. In arbitration, a neutral third
             party chosen by the parties issues a final, binding decision.
             When parties agree to arbitrate, they waive their right to a
             trial by jury and the possibility of an appeal.

             (3)    state conspicuously that the health care entity will
                    provide the same care or treatment, without delay, if the
                    agreement is not signed; and

             (4)    explicitly grant the resident or his or her representative
                    the right to rescind the agreement within 30 calendar

                                            4
                    days of signing it (unless a state law applicable to
                    contracts generally grants a longer period for
                    revocation).


(Emphasis added).



            The AHLA Rules also includes the following provision:

            2.4 Hearing on Administration of Arbitration

            (a)     SCHEDULING. If a Consumer claims the agreement
                    to arbitrate fails to comply with the requirements listed
                    in Rule 2.1, the arbitrator, once appointed, will
                    promptly schedule a preliminary hearing on this issue.
                    The arbitrator may conduct the hearing by telephone,
                    by video conference, and/or by submission of briefs.

            (b)     DETERMINATION. Within ten (10) days after the
                    preliminary hearing is closed, the arbitrator will issue an
                    award determining whether the agreement to arbitrate
                    satisfies the requirements set forth in Rule 2.1. If the
                    arbitrator determines that the agreement does not satisfy
                    the requirements, the arbitrator will issue a Final
                    Award terminating the arbitration without prejudice to
                    any claims or defenses. The Final Award may order the
                    Health Care Entity to pay all the costs and fees of
                    arbitration, including the filing fee. If the arbitrator
                    determines the agreement satisfies the requirements, the
                    arbitrator will issue an interim award to that effect. Any
                    determination under this section not to administer the
                    arbitration shall not be considered a determination on
                    the validity of the arbitration agreement, and the parties
                    may arbitrate in another forum if their agreement so
                    provides or if they otherwise agree.


(Emphasis added).




                                             5
                On November 29, 2016, the respondents, Louise McGraw, by and through

her Daughter, Nancy Reuschel, as power of attorney, and Charlotte Rodgers, by and

through her Daughter, Loretta Holcomb, as power of attorney, on their own behalf and all

others similarly situated, filed an amended complaint 3 against the petitioner. 4 The

respondents alleged that the petitioner defrauded their respective mothers 5 by making

misrepresentations and misleading statements, and concealing material facts, all of which

led them to believe the petitioner would assess its residents’ needs and provide staffing

sufficient to meet those needs. The amended complaint alleged that the petitioner’s actions

or inactions violated the West Virginia Consumer Credit and Protection Act

(“WVCCPA”). See generally W. Va. Code §§ 46A-1-101 to -8-102 (2015 & Supp. 2021).



                The petitioner answered the amended complaint 6 on January 24, 2017,

raising twenty-nine separate defenses, none of which involved a demand for arbitration.

Thereafter, the petitioner filed pleadings and motions, including a motion to amend its

amended answer, again without any mention of the arbitration provision found in the




       3
           The original complaint was filed on October 25, 2016.
       4
         The respondents filed this action as a putative class action. However, there are no
issues in regard to class action status before the Court in this appeal as a class has not yet
been certified.
       5
           Both Ms. McGraw and Ms. Rodgers are now deceased.
       6
         The circuit court’s order entered October 2, 2020, indicates that the petitioner
answered the original complaint on December 5, 2016; however, the appendix record does
not contain a copy of this answer.
                                              6
Residency Agreements. Not until July 11, 2017, when it again sought leave to amend its

answer, did the petitioner seek to add arbitration as a defense to the respondents’ claims. 7

By order entered March 11, 2019, the circuit court allowed the amended answer to be filed.



               On June 5, 2019 – more than two and one-half years after the filing of the

original complaint – the petitioner moved to compel arbitration based upon the arbitration

provision set forth in the Residency Agreements. In response thereto, the respondents filed

a “Motion for Partial Summary Judgment Concerning Arbitration of Plaintiffs’ Claims and

Memorandum of Law in Support,” seeking a determination that the arbitration provision

was invalid as a matter of law because it did not comply with the rules the petitioner

incorporated into the agreement, the application of which would result in dismissal of any

arbitration. Specifically, the respondents argued that the arbitration provision adopted the

AHLA Rules, which required that the arbitration provision: 1) be labeled as a “voluntary

agreement;” 2) be presented in a “separate document conspicuously identified as an




       7
         The respondents opposed the petitioner’s motion to amend its answer in regard to
arbitration, arguing that the petitioner waived that defense by failing to raise it in its initial
pleadings and actively litigating the case for six months. In support of their waiver
argument, the respondents pointed to numerous filings by the petitioner including
responding to discovery and filing a “Motion for Judgment on the Pleadings, or in the
Alternative Motion for Summary Judgment” which was based on an argument that the
deceptive trade practice claims asserted by the respondents did not survive their mothers’
deaths. However, the circuit court never ruled on the waiver issue, and because the
respondents fail to assert any assigned error in regard to waiver, the issue is not properly
before the Court.


                                                7
agreement to arbitrate;” 3) state that the provision of care is not contingent on signing the

arbitration provision; and 4) allow for revocation of the agreement for thirty days after

execution. According to the AHLA Rules, if the arbitration agreement failed to satisfy the

foregoing requirements, the arbitrator was “required to issue a Final Award terminating the

arbitration. . . .” Here, the respondents argued, the arbitration provision in the Residency

Agreements failed to comply with any of the foregoing requisite provisions of the AHLA

Rules and this failure precluded arbitration. The respondents further argued that the

provision not only requires application of the AHLA Rules but also clearly designates the

AHLA as the arbitration forum by requiring that the arbitration fee be paid to the AHLA

and directing the parties to the AHLA’s Dispute Resolution Service. In this latter regard,

the respondents contended that because the provision required the use of a particular

arbitration forum, the forum is an integral term of the agreement; and therefore, because

the forum was unavailable, the arbitration provision is invalid.



              In its amended brief in support of arbitration, the petitioner argued, among

other things, that the arbitration provision did not require the AHLA to conduct or

administer the arbitration, and thus the unavailability of the AHLA to conduct the

arbitration was irrelevant. According to the petitioner, even if the provision could be read

to require that the AHLA conduct the arbitration, the unavailability of an arbitration forum

did not render the agreement to arbitrate unenforceable.




                                             8
              By order entered October 2, 2020, the circuit court found that while the

claims asserted by the respondents would otherwise be subject to arbitration, the arbitration

provision could not be enforced because it was contained in the admissions documentation,

i.e., the Residency Agreements, rather than in a separate document, and therefore the

agreement could not be enforced as written. In short, the court found that the petitioner

“made a prima facie showing of the existence of an arbitration agreement. [The

respondents], however, have met their burden of proof by demonstrating that the subject

agreement cannot be enforced as written because it does not comply with its own stated

standards.” As a result, the court denied the petitioner’s motion to compel arbitration. It is

from this order that the petitioner appeals.



                                     II. Standard of Review

              “An order denying a motion to compel arbitration is an interlocutory ruling

which is subject to immediate appeal under the collateral order doctrine.” Syl. Pt. 1, Credit

Acceptance Corp. v. Front, 231 W.Va. 518, 745 S.E.2d 556 (2013). Further, “[w]hen an

appeal from an order denying a motion to dismiss and to compel arbitration is properly

before this Court, our review is de novo.” Syl. Pt. 1, W. Va. CVS Pharmacy, LLC v.

McDowell Pharmacy, Inc., 238 W. Va. 465, 796 S.E.2d 574 (2017); accord Credit

Acceptance, 231 W. Va. at 525, 745 S.E.2d at 563. Under this standard of review, we

address the issue before us.




                                               9
                                       III. Discussion

              The sole issue before this Court is whether the circuit court erred in refusing

to enforce the arbitration provision contained in the Residency Agreements. The petitioner

contends that the arbitration provision does not require the AHLA to administer the

arbitration because it only requires that the arbitration be conducted “in accordance with”

the AHLA Rules of Procedure for Consumer Arbitration. According to the petitioner, Rule

2.1 of the AHLA “only imposes certain requirements that an arbitration agreement must

meet in order for the AHLA to administer the arbitration. 8 It does not create a standard of

enforceability of the arbitration agreement.” (Footnoted added). The petitioner further

argues that the language “in accordance with” means that the requirements of Rule 2.1 are

not integrated into the arbitration agreement. Instead, pursuant to AHLA Rule 2.4(b) which

the petitioner contends was ignored by the circuit court, any determination that the

arbitration agreement does not satisfy the requirements of the Rule 2.1, “shall not be

considered a determination on the validity of the arbitration agreement, and the parties may



       8
         We reject the petitioner’s argument that the “[t]he drafter and parties could not have
intended that the requirements of Rule 2.1 create standards of enforceability of the
arbitration” because Rule 2.1 was not enacted by the AHLA until 2019, “well after the
subject Residency Agreements were entered into.” Significantly, the AHLA Rules
expressly provide that “[a] claim will be arbitrated in accordance with the version of these
Rules posted on the website of the American Health Lawyers Association (AHLA) on the
date a claim is filed.” Further, the petitioner’s argument was not raised before the circuit
court and expressly relies upon certain exhibits containing prior versions of the AHLA
Rules that the petitioner affixed to its petition for appeal. These exhibits constitute new
evidence and were not part of the record considered by the circuit court. In this regard, by
order entered July 15, 2021, we granted the respondents’ motion to strike exhibits attached
to the petitioner’s brief because the exhibits and this evidence, as well as the petitioner’s
arguments inextricably connected thereto, are not properly considered in this decision.
                                              10
arbitrate in another forum if their agreement so provides or if they otherwise agree . . . .”

Thus, the petitioner claims that Rule 2.1 is not a “procedural rule” but is merely a rule

relating to the administration of arbitration. In other words, the petitioner argues that Rule

2.1 “has absolutely no bearing on the enforceability of an agreement to arbitrate, and

represents nothing more than an internal operating administrative requirement.” We

disagree.



              We have held that

                     [w]hen a trial court is required to rule upon a motion to
              compel arbitration pursuant to the Federal Arbitration Act, 9
              U.S.C. §§ 1-307 (2006), the authority of the trial court is
              limited to determining the threshold issues of (1) whether a
              valid arbitration agreement exists between the parties; and (2)
              whether the claims averred by the plaintiff fall within the
              substantive scope of that arbitration agreement.

Syl. Pt. 2, State ex rel. TD Ameritrade, Inc. v. Kaufman, 225 W. Va. 250, 692 S.E.2d 293

(2010). In Certegy Check Services, Inc. v. Fuller, 241 W. Va. 701, 828 S.E.2d 89 (2019),

we recognized that “[t]he threshold issue—‘whether a valid arbitration agreement exists’—

is really two intertwined issues. First, is there an agreement? Second, if there is an

agreement, is it valid (i.e., in the sense of being enforceable)?” Id. at 704, 828 S.E.2d at

92. In this case, both parties agree that an arbitration provision exists. The issue is whether

it is a valid arbitration agreement.



              In addressing the validity of the arbitration provision, it is well established

that “[s]tate law governs the determination of whether a party agreed to arbitrate a

                                              11
particular dispute.” Brown ex rel. Brown v. Genesis Healthcare Corp., 228 W. Va. 646,

673, 724 S.E.2d 250, 277 (2011), overruled in part on other grounds, Marmet Health Care

Ctr., Inc. v. Brown, 565 U.S. 530 (2012). Further, “[n]othing in the Federal Arbitration

Act, 9 U.S.C. § 2, overrides normal rules of contract interpretation.” Id. at 657, 724 S.E.2d

at 261, Syl. Pt. 9, in part. Thus, “the issue of whether an arbitration agreement is a valid

contract is a matter of state contract law and capable of state judicial review.” State ex el.

Clites v. Clawges, 224 W. Va. 299, 305, 685 S.E.2d 693, 699 (2009). Arbitration

agreements are “to be treated by courts like any other contract, nothing more, and nothing

less.” Brown ex rel. Brown, 228 W. Va. at 671, 724 S.E.2d at 275.



              The parties agree that the language that comprises the arbitration provision

in the Residency Agreements is clear and unambiguous. Because of this, we do not need

to interpret the arbitration provision but simply to apply it. This Court held that

                      [a] valid written instrument which expresses the intent
              of the parties in plain and unambiguous language is not subject
              to judicial construction or interpretation but will be applied and
              enforced according to such intent.

                     ....

                    It is not the right or province of a court to alter, pervert
              or destroy the clear meaning and intent of the parties as
              expressed in unambiguous language in their written contract or
              to make a new or different contract for them.

Syl. Pts. 1 and 3, Cotiga Dev. Co. v. United Fuel Gas Co., 147 W. Va. 484, 128 S.E.2d

626 (1962); accord Syl. Pts. 6 and 7, Ascent Res. - Marcellus, LLC v. Huffman, 244 W. Va.

119, 851 S.E.2d 782, 788 (W.Va. 2020). “It is also well settled that the words of an

                                             12
agreement should be given their natural and ordinary meaning, because the parties

presumably used the words in the sense in which they were generally understood.” Bennett

v. Dove, 166 W. Va. 772, 774, 277 S.E.2d 617, 619 (1981). In this regard, we previously

held that “[i]t is the safest and best mode of construction to give words, free from

ambiguity, their plain and ordinary meaning.” Syl. Pt. 4, Williams v. S. Penn Oil Co., 52

W.Va. 181, 43 S.E. 214 (1902), overruled in part on other grounds by Ramage v. S. Penn

Oil Co., 94 W. Va. 81, 118 S.E.162 (1923).



              First, the language of the arbitration provision found in the Residency

Agreements provides that “[t]he arbitration will be conducted as follows: Any arbitration

conducted pursuant to this Section X shall be conducted in Cabell County, West Virginia

in accordance with the American Health Lawyers Association (“AHLA”) Alternative

Dispute Resolution Service Rules of Procedure for Arbitration.” 9 (Emphasis added). The

petitioner focuses upon the words “in accordance with” in arguing that this language

neither integrates the AHLA Rules into the arbitration agreement nor “create[s] a standard

of enforceability of the arbitration agreement.” In other words, the petitioner contends that

“[t]he plain and unambiguous language of the arbitration provision reflects only one




       9
         The petitioner’s argument that Rule 2.1 is merely an administrative rule and not a
procedural rule is disingenuous. Rule 2.1 is found in the AHLA’s “Rules of Procedure for
Consumer Arbitration” and there is nothing in the rule to suggest that it is purely
administrative. Instead, the language of the rule set forth supra and discussed in greater
detail infra sets forth the procedural requirements which must be met for filing a claim to
arbitrate.
                                             13
requirement, that the arbitration be conducted ‘in accordance with’ the AHLA Rules of

Arbitration” but does not require that any of the other procedures in the AHLA Rules be

followed or that AHLA conduct the arbitration – despite express contractual language to

the contrary.



                The petitioner’s logic and piecemeal selection of only certain words from

both the arbitration agreement and the AHLA Rules are both misguided and misleading.

Inasmuch as the parties agree that the arbitration provision is unambiguous, basic principles

of contract construction, see id., require us to give the phrase “in accordance with” its

ordinary meaning, which is: “in a way that agrees with or follows.” In accordance with,

Merriam-Webster, https://merriam-webster.com, (last visited February 21, 2022). Hence,

the language “in accordance with the American Health Lawyers Association (“AHLA”)

Alternative Dispute Resolution Service Rules of Procedure for Arbitration[,]” means that

the arbitration will be conducted in a way that agrees with or follows the AHLA Rules.



                In this regard, pursuant to the arbitration provision found in the Residency

Agreements, an arbitration must follow or agree with AHLA Rule 2.1, “Requirements.”

This rule provides that “[i]f the agreement to arbitrate was signed before the events giving

rise to the claim occurred, the agreement must:” 1) be set forth in a separate document

conspicuously identified as an agreement to arbitrate; 2) include the express notice set forth

supra in greater detail or substantially similar language in a conspicuous location; 3)

provide conspicuously that the facility will provide the same care or treatment, without

                                             14
delay, if the agreement is not signed; and 4) grant the resident or his or her representative

the right to rescind the agreement within thirty calendar days of signing it. Further, any

arbitration must follow Rule 2.4, which provides that “[i]f the arbitrator determines that

the agreement does not satisfy the requirements, the arbitrator will issue a Final Award

terminating the arbitration without prejudice to any claims or defenses.” (Emphasis

added).



              Even a cursory examination of the arbitration provision at issue reveals that

it fails to “comply with its own stated standards” set forth in the AHLA Rules; indeed, the

arbitration provision is internally inconsistent with the requirements of Rule 2.1.

Specifically, the arbitration provision is not contained in a separate agreement as required

by Rule 2.1, but rather is buried in the Residency Agreements. Additionally, it fails to

contain any language specifying that it is a “voluntary agreement,” which is also required

by Rule 2.1. The arbitration provision further fails to advise residents that the provision of

health care is not contingent on their signing the agreement to arbitrate, and it does not

provide a thirty-day period to rescind the agreement after it has been signed. According to

Rule 2.4, if an arbitration provision fails to comport with the requirements of Rule 2.1, the

arbitrator “will issue a Final Award terminating the arbitration.” Thus, the circuit court did

not err in determining that the arbitration agreement was not valid.



              Additionally, the petitioner argues that the arbitration provision’s reference

to the AHLA to the effect that the arbitration is to be conducted “in accordance with” the

                                             15
AHLA Rules, “is merely an ancillary logistical concern and is not a forum selection integral

to the agreement to arbitrate.” The petitioner argues that “[h]ad the parties desired that the

AHLA conduct or administer the arbitration, they could have specifically stated this in the

arbitration agreement.” Conversely, the respondents argue that “selecting the AHLA as

the arbitral forum is clear and mandatory” and while the petitioner could have provided for

an alternative forum, it failed to do so.



              We held the following in syllabus point three of Credit Acceptance:

                      Where an arbitration agreement names a forum for
              arbitration that is unavailable or has failed for some reason, a
              court may appoint a substitute forum pursuant to section 5 of
              the Federal Arbitration Act, 9 U.S.C. § 5 (1947) (2006 ed.),
              only if the choice of forum is an ancillary logistical concern.
              Where the choice of forum is an integral part of the agreement
              to arbitrate, the failure of the chosen forum will render the
              arbitration agreement unenforceable.

231 W. Va. at 519, 745 S.E.2d at 557-58, Syl. Pt. 3 (emphasis added).



              We easily dispense with the petitioner’s argument that arbitration can occur

in a forum other than the AHLA. First, and critically, even if the arbitration provision

provided a different forum for the arbitration, any non-AHLA arbitrator would be required

to apply Rule 2.1 and, as discussed supra in greater detail, the failure of the arbitration

provision to comport with the Rule 2.1 would mandate a dismissal of the arbitration.




                                             16
                Second, a review of the language of the arbitration provisions demonstrates

clearly that the parties agreed to the AHLA conducting the arbitration and made the AHLA

an integral part of the agreement, to wit:

                [t]he parties understand that arbitration proceedings are not
                free and that any person requesting arbitration will be required
                to pay a filing fee to AHLA and other expenses; however, the
                parties agree to divide the arbitration expenses equally. If you
                would like information regarding AHLA’s Alternative Dispute
                Resolution Service, you may contact AHLA . . . . 10

(Emphasis and footnote added). Succinctly stated, the AHLA is the only arbitrator

designated in the arbitration provision; the provision requires the parties to pay a filing fee

to the AHLA. The petitioner’s contention that the arbitration can occur in a different forum

simply is not contemplated by the arbitration provision. Therefore, the circuit court did

not err in its determination that the arbitration agreement “cannot be enforced as written

because it does not comply with its own stated standards.”



                                       IV. Conclusion

       For the foregoing reasons, the circuit court’s order denying the petitioner’s motion

to compel arbitration is affirmed.

                                                                                    Affirmed.




       10
            See also AHLA Rule 2.1 set forth supra.
                                              17